Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-6,8-13, 15-19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. 

 	Independent Claims 2, 9 and 16 are very close to Davide Theroux et a.  (US 8,949,457) and Bisset et al. (US 2007/0067321) . However,  the features “  wherein the first modification is configured to trigger execution of the program code and associated with data or metadata usable to execute the program code indicated by the user; in response to detecting the first modification configured to trigger the execution of the program code, loading a copy of the program code whose execution is to be triggered by the detected first modification  onto a virtual machine instance of the plurality of virtual machine instances; and executing the copy of the program code indicated by the user on the virtual machine instance based at least in part on the data or metadata associated with the first modification to the first computing resource.” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.

 	Dependent claims 3-6, 8, 10-13,15, 17-19  and 21-24 are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/CRAIG C DORAIS/Primary Examiner, Art Unit 2194